DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16-18 and 27 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
There is no antecedent basis for the term “the intermediate layer” in claims 17 and 18, and thus, the scope of the claims is unclear.
In claim 16, the structural relationship between the intermediate layer and the other parts of the set is unclear in view of the term “positionable”. If this term were replaced with “positioned”, the rejection would be overcome.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	The previous rejections are withdrawn in view of applicant’s arguments.

Claims 1-7, 11-15, 19, 20, 25, 26 are 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnier 2017/0042354 in view of Scharfe 2015/0351565 alone, or further in view of applicant’s acknowledged state of the art on page 1, lines 11-14. As to claims 1 and 28, Bonnier discloses a container and fixing disc set comprising a self-adhesive mat 2 and a vessel wherein the mat is formed at least partially from an elastically deformable material [0018] and wherein the vessel is releasably fastened [0016] to a top side of the mat by a connection device 12, 21-23, 31; see Fig. 2. Bonnier’s receiving element is round and comprises a pedestal that is elastically deformable [0018] and a ring 3, the ring is considered to be stiffer than the pedestal since it is disclosed as being made of a hard material [0019] whereas the pedestal is made from an elastic material. However, Bonnier does not disclose his elastic mat as a self-adhesive mat having a smooth bottom surface or having the object and mat embodied to be lockable. Scharfe discloses an object/mat combination wherein a twist, lockable mechanism comprising a locking bracket 13 and locking member 7b, is provided on the object and mat in order to removably and securing fasten the mat and object together; see Fig. 1 and the Abstract. It would have been obvious to one of ordinary skill in the art to include a locking bracket and locking member on the mat pedestal and object respectively in Bonnier in view of Scharfe to more securely join the object and mat together. Regarding the mat being self-adhesive and smooth, the mat of Bonnier is considered to inherently be self-adhesive since it is formed of elastic material as is applicant’s mat and appears to have a smooth bottom surface in view of Fig. 3. In any event, applicant’s acknowledged state of the art on page 1, lines 11-14 discloses that self-adhesive mats with a smooth bottom surface were known in the prior art, and therefore, it would have been obvious to one of ordinary skill in the art to form the mat or disc in Bonnier with a smooth bottom surface to provide the maximum friction between the mat or disc and a substrate and thus prevent movement.  
As to claim 2, Scharfe’s mat has a raised edge as shown in Fig. 2. It would have been obvious to one of ordinary skill in the art to provide a raised edge on the mat of Bonnier in view of Scharfe to prevent items or food from leaving the mat.
As to claim 3, Bonnier discloses this feature in his Figs. 2 and 3.
As to claims 4, 15 and 26, Scharfe discloses a twist lock mechanism wherein the object is pushed into the mat and turned to lock the two parts together.
As to claim 5, in Bonnier, when the set is assembled, the connecting piece 31 is arranged on the vessel and the receiving element 21-23, 31 is arranged on the mat as shown in Figs. 1-3.
As to claim 6, any part of the top of the pedestal in Bonnier reads on the claimed feature since the vessel contacts the top of the vessel.
As to claim 7, the receiving element 21-23, 31 has a greater stiffness than the mat as noted above in view of it being hard and the mat being elastic; [0019] and [0018].
As to claim 11, part 31 in Bonnier meets the claim limitation.
As to claims 12-14 and 25, the connecting piece 12 of Bonnier meets the claimed limitations.
As to claim 15, the locking mechanism of Scharfe is a taper-proof lock in the same sense as applicant’s lock since it prevents vertical removal of the object from the mat.
As to claim 19, Bonnier discloses this feature in the Figures.
As to claim 20, Bonnier’s pedestal is hollow and the ring 31 is disposed along an edge of the pedestal. It would have been obvious to one of ordinary skill in the art to shift the location of the ring 31 to the upper edge of the pedestal in Bonnier since a shifting of the location of parts is within the level of ordinary skill in the art.

Claims 16-18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnier 2017/0042354 in view of Scharfe 2015/0351565 alone, or further in view of applicant’s acknowledged state of the art on page 1, lines 11-14 as applied to claim 1 above, and further in view of DeStefano 7,469,425. The combined prior art of Bonnier, Scharfe 2015/0351565 alone, or further in view of applicant’s acknowledged state of the art on page 1, lines 11-14 discloses the invention substantially as claimed; see the above rejection. However, this combined prior art does not disclose a bib in combination with the object and mat. DeStefano discloses a bib that is placed between a vessel or object and a substrate; see Fig. 4. It would have been obvious to one of ordinary skill in the art to place a bib between the vessel and tray in Bonnier in view of DeStefano to prevent food from falling on the user. 
As to claim 17, the bib in DeStefano has a hole 34 through which a subregion of the object is guidable.
As to claim 18, the bib in DeStefano has a neck cutout 34.
As to claim 27, a subregion of the vessel in Bonnier includes a connecting piece 12 and a subregion of the vessel in Scharfe includes a connecting piece 7b.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnier 2017/0042354 in view of Scharfe 2015/0351565 alone, or further in view of applicant’s acknowledged state of the art on page 1, lines 11-14 as applied to claim 1 above, and further in view of Bruno 2,813,509. The combined prior art of Bonnier, Scharfe 2015/0351565 alone, or further in view of applicant’s acknowledged state of the art on page 1, lines 11-14 discloses the invention substantially as claimed; see the above rejection. However, this combined prior art does not disclose a beveled raised edge on the mat. Bruno discloses a raised edge 15 and 35 that is beveled; see Figs. 2 and 9. It would have been obvious to one of ordinary skill in the art to bevel the raised edge in the product of the combined prior art of Bonnier and Scharfe alone or further in view of applicant’s acknowledged state of the art in view of Bruno since this involves combining prior art elements to yield predictable results.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Scharfe 2015/0351565 in view of either applicant’s acknowledged state of the art or Bonnier 2017/0042354. Scharfe discloses a set comprising a mat 1 and an object 2, wherein the mat has a smooth bottom surface as shown in Fig. 2, and wherein the object is releasably fastenable to a top side of the mat by a lockable connection device 7, 13, which comprises a receiving element 6 and a connecting piece structured to interact with the receiving element, and which, is embodied to be lockable. The receiving element 6 is embodied to be essentially round and comprise a central pedestal 10b. However, Scharfe is silent as to the materials used to form the mat and object. The secondary references each teach forming mat/object combinations from an elastic material; see page 1, lines 11-14 of the instant specification and [0018] of Bonnier. Therefore, it would have been obvious to one of ordinary skill in the art to form the mat 1 and object 2 in Scharfe from an elastic material in view of the teachings in the secondary references since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. The mat in this combination of references will inherently be self-adhesive as defined by applicant (page 1, lines 11-14 of the instant specification) in view of it being formed from an elastic material.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783